In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00035-CR



       ROBERT WILLIAM FRAZIER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 115th District Court
               Upshur County, Texas
               Trial Court No. 17542




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                            ORDER

       Our review of the reporter’s record in this case indicates that it contains “sensitive data” as

that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure. See TEX. R. APP.

P. 9.10(a). Sensitive data includes “a driver’s license number, passport number, social security

number, tax identification number or similar government-issued personal identification number.”

TEX. R. APP. P. 9.10(a)(1).       Volume seven of the reporter’s record includes appellant’s social

security number. Rule 9.10(b) states, “Unless a court orders otherwise, an electronic or paper

filing with the court, including the contents of any appendices, must not contain sensitive data.”

TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because volume

seven of the reporter’s record contains sensitive data, we order the clerk of this Court or her

appointee, in accordance with Rule 9.10(g), to seal volume seven of the electronically filed

reporter’s record in this case.

       IT IS SO ORDERED.

                                                              BY THE COURT

Date: August 1, 2017




                                                   2